Case: 1:20-cv-03470 Document #: 15 Filed: 07/23/20 Page 1 of 1 PagelD #:131
AO 440 (Rev. 05/00) Summons in a Civil Action

 

RETURN OF SERVICE

 

 

 

DATE
Service of the Summons and complaint was made by me") 7/14/2020
NAME OF SERVER (PRINT) TITLE
Ramona Talvacchio Process Server

 

Check one box below to indicate appropriate method of service

 

1209 N Orange St, Wilmington, DE 19801

QO Served personally upon the defendant. Place where served:

 

Kamesha James - Intake Specialist

 

O Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O Returned unexecuted:

 

 

 

QO Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

prsoued on 7/14/2020 Qrmane Ap lncelre

Date Signature of Server

1201 N Orange St. Ste 714 Wilmington, DE 19801

Address of Server
1) Successful Attempt: Jul 14, 2020, 1:05 pm EDT at 1209 N Orange St, Wilmington, DE 19801
received by Kamesha James. Age: 47; Ethnicity: African American; Gender: Female: Weight: 145;
Height: 5'5"; Hair: Brown; Relationship: Intake Specialist;

 

DOCUMENTS SERVED: ALIAS SUMMONS IN A CIVIL CASE; COMPLAINT

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
